internal_revenue_service number release date index number -------------------- ----------------- ------------------ ----------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-117864-10 date date ty ------- legend country x country y -------- ------ country z --------------- year year year year year ------- ------- ------- ------- ------- dear ------------ this is in response to a letter submitted on your behalf by your authorized representative requesting permission to reelect the provisions of sec_911 of the internal_revenue_code code for year and subsequent tax years plr-117864-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer lived and worked in country x from year to year in year taxpayer revoked his sec_911 election on his u s federal_income_tax return taxpayer moved to country y in year and then to country z the individual income_tax rate in country y is substantially higher than the individual income_tax rate in country z sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made however sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering all of the facts and circumstances sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in the tax laws of the foreign_country of residence or physical presence and a change_of employer accordingly based solely on the information and representations set forth above taxpayer may reelect the sec_911 foreign_earned_income_exclusion for year and subsequent tax years this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-117864-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief international
